VANMETER, Judge,
Dissenting:
I respectfully dissent. The undisputed evidence at trial was that Douglas ingested Valium (diazepam/nordiazepam) and Per-cocet (oxycodone), for which she had prescriptions, operated a motor vehicle, and caused the death of Michael L. Spence when her vehicle went into the opposite lane and struck Spence, who was driving a motorcycle. Blood tests revealed both drugs in her system at the time of the crash. This evidence alone was sufficient to support a jury verdict of second-degree manslaughter. See Estep v. Commonwealth, 957 S.W.2d 191 (Ky.1997); McKenzie v. Commonwealth, No. 2004-CA-002243-MR, 2006 WL 2918854 (Ky.App., Oct. 13, 2006). The fact that Douglas’ prescriptions for hydrocodone may have been erroneously admitted into evidence was harmless error. RCr 9.24. I would affirm the Lawrence Circuit Court’s judgment.